Citation Nr: 0916707	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-39 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss. 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from October 2005 and March 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  By unappealed decision dated in May 2002, the RO denied 
the Veteran's claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Evidence submitted after May 2002 includes evidence that 
is not cumulative or redundant of the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for bilateral hearing loss.   

3.  The competent medical evidence of record shows that the 
Veteran has a current diagnosis of bilateral hearing loss 
which is related to in-service noise exposure. 

4.  Resolving the benefit of the doubt in the Veteran's 
favor, the evidence shows that the Veteran's tinnitus was 
likely caused by in-service noise exposure.    


CONCLUSIONS OF LAW

1.  The May 2002 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001).

2.  The Veteran has submitted new and material evidence that 
warrants reopening his claim for service-connection for 
bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

3.  The criteria for service connection for bilateral hearing 
loss have been approximated.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).   

4.  The criteria for service connection for tinnitus have 
been approximated.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

For reasons discussed more fully below, the Board is granting 
the Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  Consequently, any 
breach of either VA's statutory duty to notify or to assist 
under the Veteran's Claims Assistance Act cannot be 
considered prejudicial to the Veteran.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159; and Sanders v. Nicholson, 487 
F.3d 881, 891 (Fed.  Cir. 2007) (holding that VCAA notice 
errors are presumed to be prejudicial and it is VA's duty to 
rebut the presumption).  Further discussion of VA's duties to 
notify and to assist as they pertain to these claims is 
unnecessary at this time.

I.  New and Material Evidence 

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  Id.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and it must raise a reasonable possibility of 
substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.

Hearing Loss

A review of the record shows that the Veteran's initial claim 
for service connection of bilateral hearing loss was denied 
in a May 2002 rating decision.  The Veteran did not file a 
notice of disagreement, so this decision became final.  In 
January 2007, the Veteran filed to reopen his claim based on 
the submission of new and material evidence.  In a March 2007 
rating decision, the RO reopened the previously disallowed 
claim and denied service connection on the merits.  The 
Veteran's appeal of that decision is properly before the 
Board.  

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 
1380 (Fed. Cir. 1996), it was determined that the statutory 
scheme in 38 U.S.C.A. §§ 5108 and 7104 establishes a legal 
duty for the Board to consider new and material issues 
regardless of the RO's actions.  The Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  As such, the Board 
must make its own determination as to whether new and 
material evidence has been presented to reopen the claim of 
entitlement to service connection for bilateral hearing loss.  

The evidence of record at the time of the May 2002 rating 
decision included a DD form 214, service treatment records, 
private medical records from Dr. Pittenger and outpatient 
treatment records from the VA medical center (VAMC) in St. 
Louis, Missouri.  A February 1967 audiogram revealed some in-
service hearing decline, but this was not discussed in the 
body of the rating decision.  The records from Dr. Pittenger 
and the VAMC do not contain reference to the diagnosis or 
treatment of hearing loss.  

In sum, there was no medical evidence showing a current 
diagnosis of bilateral hearing loss at the time of the May 
2002 rating decision.  The RO denied service connection 
because the evidence did not show the existence of the 
claimed condition.  Again, this decision became final. 

Evidence submitted after the May 2002 rating decision 
included lay statements by the Veteran, statements by the 
Veteran's representative, the reports of two VA audiological 
examinations, a letter by Dr. Benecke and additional VAMC 
treatment records.  The two VA audiological examination 
reports and the letter by Dr. Benecke contain diagnoses of 
bilateral hearing loss.  The Board finds the evidence 
obtained by VA after May 2002 to be both new and material.  
38 C.F.R. § 3.256(a); See Hickson v. West, 12 Vet. App. 247, 
251 (1999).  In short, this evidence addresses the central 
unestablished fact necessary to substantiate the Veteran's 
claim: that he currently suffers from bilateral hearing loss.     

Accordingly, the Veteran's request to reopen the claim for 
service connection for hearing loss is granted.  Having 
reopened the Veteran's claim, the next question is whether 
the Board is permitted to conduct a de novo review at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in 
assessing claims to reopen, the Board must determine whether 
the veteran has been given adequate notice of the need to 
submit evidence or argument on that question, and an 
opportunity to address the question at a hearing, and, if 
not, whether the veteran is prejudiced thereby).  The Board 
finds a de novo review appropriate; the Veteran was 
sufficiently notified, and enough evidence is contained in 
the case file to render a decision favorable to the Veteran.
II.  Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and an 
organic disease of the neurological system (including 
sensorineural hearing loss and tinnitus) becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third Hickson elements is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96.

Hearing Loss

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The Veteran claims that he sustained acoustic trauma while 
serving in the engine rooms of a diesel-powered submarine for 
two years.  In an August 2005 statement, the Veteran claimed 
that he received one hearing test in service, after which he 
was told not to buy expensive stereo equipment and was given 
earplugs to wear in the engine rooms due to some hearing 
loss.

The Board has reviewed the entire claims file and first 
observes that the Veteran's service treatment records include 
audiometer results from April 1964, one month after his 
enlistment.  The following findings, in decibels, were 
reported at that time:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
05
0
LEFT
0
0
05
0
05


Service treatment records also contain audiometer results 
from February 1967.  This test occurred after the Veteran had 
worked with diesel engines for two years.  Hearing loss in 
the left ear was noted.  Those results were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
15
N.R.
15
LEFT
30
30
20
N.R.
0


The post-service evidence pertaining to hearing loss included 
VA audiological examination reports dated in September 2005 
and March 2007.  In September 2005, the VA examiner recorded 
the following results from an audiological evaluation in pure 
tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
50
30
25
30
LEFT
35
50
30
20
15


Speech recognition scores on the Maryland CNC word list were 
94 percent in the right ear and 98 percent in the left ear.  
The examiner noted a history of unprotected exposure to 
hazardous military noise, with minimal civilian noise 
exposure.  He diagnosed a moderate to mild sensorineural 
hearing loss in both ears, with excellent speech recognition 
bilaterally.  The examiner stated that the Veteran had no 
ratable hearing loss at the time of separation; he did not 
opine as to whether he believed hearing loss was related to 
service.  

In a May 2006, Dr. James E. Benecke, Jr., a private 
audiologist, opined noted that the Veteran had a 41 year 
history of bilateral tinnitus and hearing loss.  Neuro-
otologic examination revealed a sensorineural hearing loss in 
both ears consistent with noise exposure.  Dr. Benecke opined 
that the Veteran's hearing loss and tinnitus were the result 
of in-service noise exposure during his submarine service.  

The March 2007 VA examination revealed the following pure 
tone threshold results:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
30
30
35
LEFT
40
50
30
25
20


Speech recognition scores on the Maryland CNC word list were 
94 percent in the right and 96 percent in the left.  The VA 
examiner diagnosed a moderate to mild sensorineural hearing 
loss in both ears, with excellent speech recognition 
bilaterally.  He stated that current research does not 
support the concept of delayed onset hearing loss.  
Therefore, he opined that any increased loss of hearing after 
discharge is more than likely due to other factors.  He did 
not mention or discuss the other factors that could have 
contributed to the Veteran's hearing loss.  He noted that the 
pattern of hearing loss due to noise exposure is usually in 
the higher frequencies, whereas the Veteran's loss is in the 
lower and midrange frequencies.

It is clear from the record that the Veteran currently 
suffers from hearing loss for VA compensation purposes.  The 
VA examination reports showed that there were thresholds in 
excess of 40 decibels in each ear.  Further, the Board 
accepts the Veteran's testimony regarding exposure to 
significant acoustic trauma in service.  

However, the Board is presented with conflicting opinions 
regarding the relationship between in-service noise exposure 
and his current hearing loss disability.  While the September 
2005 VA examiner opined that there was no ratable hearing at 
the time of separation and the March 2007 stated that 
research did not support the concept of delayed onset of 
hearing loss, neither examiner explained the upward pure tone 
shift during service and whether this represented an in-
service decrease in hearing acuity.  The Board notes that the 
in-service audiological findings, while not sufficient to 
meet hearing loss requirements for VA purposes, at least show 
a decline in hearing over the course of military service.  
The United States Court of Appeals for Veterans Claims 
(Court) has stated:

[W]here the regulatory threshold requirements 
for hearing disability are not met until 
several years after separation from service, 
the record must include evidence of exposure to 
disease or injury in service that would 
adversely affect the auditory system and post-
service test results meeting the criteria of 
38 C.F.R. § 3.385...For example, if the record 
shows (a) acoustic trauma due to significant 
noise exposure in service and audiometric test 
results reflecting an upward shift in tested 
thresholds in service, though still not meeting 
the requirements for "disability" under 
38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting 
the requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is a 
medically sound basis to attribute the post-
service findings to the injury in service, or 
whether they are more properly attributable to 
intercurrent causes.  

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).  

The Board notes that the Veteran's current bilateral hearing 
loss has not been specifically attributed to any identified 
intercurrent causes.  Although intercurrent causes were held 
responsible for hearing loss by the March 2007 VA examiner, 
no specific intercurrent causes were discussed and none can 
be found in the record.

In light of the in-service audiology test results showing an 
upward shift in hearing thresholds reflecting worsening of 
the Veteran's hearing acuity during service, the Veteran's 
in-service noise exposure, and the opinion from Dr. Benecke, 
the Board, resolving reasonable doubt in the Veteran's favor, 
finds that the evidence supports a grant of service 
connection for bilateral hearing loss.  See 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 3.102.    




Tinnitus

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

In this regard, the Veteran has made repeated statements that 
he developed tinnitus as a result of exposure to submarine 
engine noise during service.  The Board notes that the 
Veteran's DD form 214 shows that he served aboard the USS 
Bluegill, a submarine.  

The Board finds the Veteran's statements in this case are 
credible.  Furthermore, the Board notes that tinnitus is 
subjective, and the kind of condition to which lay testimony 
is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify."). 

In addition, in his May 2006 letter, Dr. Benecke, a private 
physician, described results of an audiological examination 
and noted that the Veteran had tinnitus as a result of his 
in-service noise exposure.  

Based on the foregoing, the Board finds that element (1) of 
Hickson has been met.

Turning to element (2) of Hickson, the Veteran's service 
treatment records are silent with regard to complaints, 
treatment or diagnosis of tinnitus.  As discussed above, the 
report of a February 1967 audiogram examination revealed 
hearing loss in the left ear.  The only other audiogram 
examination was conducted prior to submarine training in 
April 1964 and did not reveal hearing loss.  Despite the lack 
of tinnitus complaints in service, given the fact that the 
Veteran's active service included two years working in the 
engine room of a submarine, the Board finds there is 
sufficient evidence to conclude that the Veteran sustained 
acoustic trauma in service.  The RO determined the same in 
its December 2006 statement of the case.  Evidence of in-
service incurrence of an injury, which is Hickson element 
(2), is established. 

The remaining question is whether there is medical evidence 
of a nexus between the Veteran's tinnitus and his in-service 
noise exposure.  In this regard, the Board acknowledges that 
the two VA examinations of record did not establish such a 
relationship.  In a report of a September 2005 examination, 
the VA examiner stated that the Veteran did not complain 
about tinnitus in service, despite the opportunity to do so.  
The examiner used the lack of tinnitus complaints as the 
basis for his opinion that it is less likely than not that 
the Veteran's tinnitus was service connected.  In the report 
of a March 2007 examination, the VA examiner stated only that 
there was no evidence of tinnitus of record.  The remainder 
of the opinion was meant to discredit the favorable May 2006 
opinion by Dr. Benecke.  The two unfavorable VA opinions and 
lack of records showing diagnosis or treatment of tinnitus in 
the nearly 40 years since his separation from service weigh 
against the Veteran's claim.     

Here, however, the Board finds that it is within the 
Veteran's realm of personal knowledge to state whether he has 
ringing in his ears.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  In his June 2005 claim, the Veteran reported 
experiencing noise in his ears ever since serving in the 
engine room of the USS Bluegill.  In his February 2006 notice 
of disagreement, the Veteran claimed that his two daily four-
hour shifts would take him to the engine compartment, where 
there was just enough room to sit or stand between two large 
diesel engines.  He stated that he could not hear anything 
except ringing in his ears for a long time after his shift.  
He also stated that at the time of his discharge, he was told 
that if he wanted to go home without delays, that he should 
not complain about anything.  In his December 2006 
substantive appeal, the Veteran stated that he has had 
tinnitus since service.  The Board finds the Veteran's 
statements as to the continuity and chronicity of his 
tinnitus complaints to be credible.  Continuity of 
symptomatology has therefore been met, which in and of itself 
supports the award of service connection.   

The Board notes that the VA audiological examiners did not 
attribute the Veteran's tinnitus to active service; however, 
the examiners did not provide a complete rationale for their 
opinions, in that there was no explanation as to what post-
service events or incidents may have caused the Veteran's 
tinnitus. Further, there is no evidence of record which 
attributes the tinnitus to intercurrent causes.  38 C.F.R. 
§ 3.303.  Resolving all reasonable doubt in favor of the 
Veteran under 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
the Board finds that service connection for tinnitus is 
warranted.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.  

Entitlement to service connection for bilateral hearing loss 
is granted.
 
Entitlement to service connection for tinnitus is granted.  




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


